DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 6/2/2022.
Claims 17, 20-21, 23-24, and 109-110 are amended.
Claims 2, 6, 15-16, 22, and 25-106 are cancelled.
Claims 1, 3-5, 7-14, 17-21, 23-24, and 107-112 are pending.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 17, and 110 filed 6/2/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a microfluidic feature configured to prevent air and liquid from bypassing each other during filling and emptying of the collector” in claims 1 and 17.
“the microfluidic feature is configured to allow the liquid vaporizable material to move along a length of the secondary passageway only with a meniscus fully covering a cross-sectional area of the secondary passageway” in claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The microfluidic features relate to size, shape, surface coating, structural features, and capillary properties of the secondary passageway (Paragraph 282), wherein the microfluidic features include a cross sectional area sufficiently small (Paragraph 289). In other words, the microfluidic feature is interpreted as a channel having a sufficiently small cross-sectional area and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7-8, 14, 17, 19-21, and 107-112 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. (WO 2018158566) in view of Aarts et al. (US 2017/0056883).
Regarding claim 1, Fraser discloses an assembly for a vapour provision system comprising a vapour generating (abstract; “vaporizer”) comprising:
a reservoir (3; see Fig. 5-6) for holding source liquid (p. 4, ll. 23; “liquid vaporizable material”) in the form of a storage tank, container, or receptacle which confines the liquid within the tank (p. 4, ll. 27-30; see also Fig. 5-6; “at least partially defined by at least one wall”) comprising the reservoir (3; “storage chamber”) and a buffer (50; volume occupied by the buffer is the “overflow volume”);
an atomizer (40) comprising a heating coil (4) which is activated to produce heat and cause source liquid brought to the heater to be heated to vaporization (p. 8, ll. 7-11; “convert the liquid vaporizable material to a gas-phase state);
a conduit (6; “primary passageway”) may be a capillary channel, tube, or slot (p. 14, ll. 3-4; “first channel”) for receiving the liquid form inside the tank (p. 14, ll. 4-6; “conveying the liquid vaporizable material from the storage chamber to the atomizer”); and
the buffer (50; “collector”) comprising a capillary structure in the form of one or more connected or unconnected slots, channels, tubes, or openings (p. 12, ll. 9-16, 21-23; “secondary passageway comprising a microfluidic feature”) for capturing leaked liquid from the tank which is stored for later consumption (p. 10, ll. 16-21; “retain a volume of the liquid vaporizable material” and “the liquid vaporizable material that enters the secondary passageway is temporarily retained within the overflow volume thereby preventing the liquid vaporizable material from leaking form the vaporizer cartridge”) in which the liquid buffer is in fluid transfer contact with the liquid conduit carrying liquid from the reservoir to the vapour generator (p. 10, ll. 3-15; “fluid contact with the storage chamber”), the buffer is located in a region of the electronic cigarette which is freely connected to the ambient environment (surrounding air) thus allowing escape of air displaced from the buffer when it absorbs liquid (p. 13, ll. 10-15) and allows an ingress of air necessary to equalize the pressure inside the reservoir as liquid is consumed and allow the continued outward flow to the atomizer (p. 9, ll. 30-34; “ambient air can enter the storage chamber through the secondary passageway”).
Fraser does not explicitly teach that the microfluidic feature prevents air and liquid from bypassing each other during filling and emptying of the collector, and allows liquid vaporizable material to move along a length of the secondary passageway only with a meniscus fully covering a cross-sectional area of the secondary passageway.
One of ordinary skill in the art would appreciate that a liquid-gas interface exists in the buffer since the buffer is located in a region of the electronic cigarette which is freely connected to the ambient environment (surrounding air) thus allowing escape of air displaced from the buffer when it absorbs liquid (p. 13, ll. 10-15) and allows an ingress of air necessary to equalize the pressure inside the reservoir as liquid is consumed and allow the continued outward flow to the atomizer (p. 9, ll. 30-34). 
Aarts teaches the control of fluid menisci (Paragraph 1) in the same field of endeavor of microfluidic devices (Paragraph 1), wherein an interface between a liquid and a gas in a capillary is called a meniscus (Paragraph 2), the shape and position of the meniscus depends on the capillary length, the contact angle, the orientation of the capillary, and the cross-sectional shape and size of the capillary (Paragraph 2-6), wherein controlling parameters such as the cross-section allows a user to control the characteristics of the meniscus (paragraph 28) allows a user to control interfacial processes with increased control over micro-fluidic devices (Paragraphs 20-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the cross-sectional shape and size of the buffer and/or capillary channels of Fraser in order to obtain various meniscus characteristics because (a) it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)); and (b) the modification is beneficial because it gives a user increased control over the device (Aarts; Paragraph 20-21).

Regarding claim 3, modified Fraser discloses the buffer forms sidewall of the chamber (p. 13, ll. 27-28) and in contact with the conduit (p. 13, ll. 28-29; “primary passageway is formed through a structure of the collector”).

Regarding claim 7, modified Fraser discloses the buffer (50) comprising a capillary structure in the form of one or more connected or unconnected slots, channels, tubes, or openings (p. 12, ll. 9-16, 21-23; is configured such that the liquid vaporizable material wets an entire perimeter of the capillary (see Fig. 2A-I of Aarts).

Regarding claim 8, modified Fraser discloses that the buffer (50) having the capillary structure forming the meniscus has a continuous column of liquid (see Aarts, Fig. 2; “the storage chamber and the collector are configured to maintain a continuous column of the liquid vaporizable material in collector”) this column of liquid indirectly contacts the liquid in the reservoir through the liquid in the conduit (6; “in contact with the liquid vaporizable material in the storage chamber”).
Regarding the claim limitation “a reduction in pressure in the storage chamber relative to the ambient pressure causes the continuous column of the liquid vaporizable material in the collector to be at least partially drawn back into the storage chamber,” this limitation this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of modified Fraser is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. 

Regarding claim 14, modified Fraser discloses the source liquid may include glycerol and propylene glycol (p. 4, ll. 23-27).

Regarding claim 17, Fraser discloses an assembly for a vapour provision system comprising a vapour generating (abstract; “vaporizer”) comprising the buffer (50; “collector”) comprising:
a capillary structure (“microfluidic structure”) in the form of one slot, channel, tube, or opening (p. 12, ll. 9-16, 21-23; “single passageway comprising a microfluidic feature”) for capturing leaked liquid from the tank which is stored for later consumption (p. 10, ll. 16-21; “retain a volume of the liquid vaporizable material”) in which the liquid buffer is in fluid transfer contact with the liquid conduit carrying liquid from the reservoir to the vapour generator (p. 10, ll. 3-15; “fluid contact with the storage chamber”), due to buffer having a higher capillary force, the liquid continue to be stored during the leakage episode and only then can the conduit reabsorb liquid from the buffer (p. 11; ll. 4-21; “without allowing the liquid vaporizable material in the capillary structure to reach an outlet of the collector”).
Fraser does not explicitly teach that the single passageway comprises microfluidic feature prevents air and liquid form bypassing each other during filling and emptying of the collector or that the storage chamber and the single passageway are configured to maintain a continuous column of liquid vaporizable material in the single passageway in contact with the liquid vaporizable material in the storage chamber such that a reduction in the pressure in the storage chamber relative to the ambient pressure causes the continuous column of the liquid vaporizable material in the single passageway to be at least partially drawn back into the storage chamber. 
One of ordinary skill in the art would appreciate that a liquid-gas interface exists in the buffer since the buffer is located in a region of the electronic cigarette which is freely connected to the ambient environment (surrounding air) thus allowing escape of air displaced from the buffer when it absorbs liquid (p. 13, ll. 10-15) and allows an ingress of air necessary to equalize the pressure inside the reservoir as liquid is consumed and allow the continued outward flow to the atomizer (p. 9, ll. 30-34). 
Aarts teaches the control of fluid menisci (Paragraph 1) in the same field of endeavor of microfluidic devices (Paragraph 1), wherein an interface between a liquid and a gas in a capillary is called a meniscus (Paragraph 2), the shape and position of the meniscus depends on the capillary length, the contact angle, the orientation of the capillary, and the cross-sectional shape and size of the capillary (Paragraph 2-6), wherein controlling parameters such as the cross-section allows a user to control the characteristics of the meniscus (paragraph 28) allows a user to control interfacial processes with increased control over micro-fluidic devices (Paragraphs 20-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the cross-sectional shape and size of the buffer and/or capillary channels of Fraser in order to obtain various meniscus characteristics because (a) it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)); and (b) the modification is beneficial because it gives a user increased control over the device (Aarts; Paragraph 20-21).
Regarding the claim limitation “the storage chamber and the single passageway [or the collector] are configured to maintain a continuous column of the liquid vaporizable material in the single passageway in contact with the liquid vaporizable material in the storage chamber,” modified Fraser discloses that the buffer (50) having the capillary structure forming the meniscus has a continuous column of liquid (see Aarts, Fig. 2), this column of liquid indirectly contacts the liquid in the reservoir through the liquid in the conduit (6).
Regarding the claim limitation “a reduction in pressure in the storage chamber relative to the ambient pressure causes the continuous column of the liquid vaporizable material in the single passageway [or collector] to be at least partially drawn back into the storage chamber,” this limitation this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of modified Fraser is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. 

Regarding claim 19, modified Fraser further discloses a conduit (6; “primary passageway”) may be a capillary channel, tube, or slot (p. 14, ll. 3-4; “first channel”) for receiving the liquid from inside the tank (p. 14, ll. 4-6; “fluid connection between the reservoir”) and delivering the liquid to an atomizer (40) comprising a heating coil (4) which is activated to produce heat and cause source liquid brought to the heater to be heated to vaporization (p. 8, ll. 7-11; “convert the liquid vaporizable material to a gas-phase state), wherein the buffer forms sidewall of the chamber (p. 13, ll. 27-28) and is in contact with the conduit (p. 13, ll. 28-29; “primary passageway is formed through a structure of the collector”).

Regarding claim 20, modified Fraser discloses the capillary channel is configured to allow the liquid source to move along a length of the single passageway only with a meniscus fully covering a cross-sectional area of the one capillary channel (see Fig. 2 of Aarts; para. 2-6).

Regarding claim 21, modified Fraser discloses the buffer (50) comprising a capillary structure in the form of one or more connected or unconnected slots, channels, tubes, or openings (p. 12, ll. 9-16, 21-23; is configured such that the liquid vaporizable material wets an entire perimeter of the capillary (see Fig. 2A-I of Aarts).


Regarding claim 107, modified Fraser discloses the capillary structure (p. 12, ll. 9-16, 21-23) captures leaked liquid from the tank which is stored for later consumption (p. 10, ll. 16-21; “retain a volume of the liquid vaporizable material”), and that due to buffer having a higher capillary force, the liquid continue to be stored during the leakage episode and only then can the conduit reabsorb liquid from the buffer (p. 11; ll. 4-21; “without allowing the liquid vaporizable material in the capillary structure to reach an outlet of the collector”).

Regarding claim 108-109, modified Fraser discloses the conduit (6; “primary passageway”) for receiving the liquid form inside the tank (p. 14, ll. 4-6; “fluid connection between the reservoir”) to the heater (4; see Fig. 5-6) which is activated to produce heat and cause source liquid brought to the heater to be heated to vaporization (p. 8, ll. 7-11; “convert the liquid vaporizable material to a gas-phase state); the buffer (50) comprising the capillary channel contacts the conduit (6) which extends into the reservoir (3; see Fig. 5-6; “primary and secondary passageways are directly connected to the storage chamber”).

Regarding claim 110, Fraser discloses an assembly for a vapour provision system comprising a vapour generating (abstract; “vaporizer”) comprising:
a reservoir (3; see Fig. 5-6) for holding source liquid (p. 4, ll. 23; “liquid vaporizable material”) in the form of a storage tank, container, or receptacle which confines the liquid within the tank (p. 4, ll. 27-30; see also Fig. 5-6; “at least partially defined by at least one wall”) comprising the reservoir (3; “storage chamber”) and a buffer (50; volume occupied by the buffer is the “overflow volume”);
an atomizer (40) comprising a heating coil (4) which is activated to produce heat and cause source liquid brought to the heater to be heated to vaporization (p. 8, ll. 7-11; “convert the liquid vaporizable material to a gas-phase state);
a conduit (6; “primary passageway”) may be a capillary channel, tube, or slot (p. 14, ll. 3-4; “first channel”) for receiving the liquid form inside the tank (p. 14, ll. 4-6; “conveying the liquid vaporizable material from the storage chamber to the atomizer”); and
the buffer (50; “collector”) comprising a capillary structure in the form of one or more connected or unconnected slots, channels, tubes, or openings (p. 12, ll. 9-16, 21-23; “secondary passageway comprising a microfluidic feature”) for capturing leaked liquid from the tank which is stored for later consumption (p. 10, ll. 16-21; “retain a volume of the liquid vaporizable material”) in which the liquid buffer is in fluid transfer contact with the liquid conduit carrying liquid from the reservoir to the vapour generator (p. 10, ll. 3-15; “the primary and secondary passageways are directly connected to the storage chamber”) wherein the liquid conduit is connected to the heater (6; see Fig. 5-6; “and the atomizer”).
Fraser does not explicitly teach that the microfluidic feature prevents air and liquid form bypassing each other during filling and emptying of the collector.
One of ordinary skill in the art would appreciate that a liquid-gas interface exists in the buffer since Fraser discloses the buffer is located in a region of the electronic cigarette which is freely connected to the ambient environment (surrounding air) thus allowing escape of air displaced from the buffer when it absorbs liquid (p. 13, ll. 10-15) and allows an ingress of air necessary to equalize the pressure inside the reservoir as liquid is consumed and allow the continued outward flow to the atomizer (p. 9, ll. 30-34). 
Aarts teaches the control of fluid menisci (Paragraph 1) in the same field of endeavor of microfluidic devices (Paragraph 1), wherein an interface between a liquid and a gas in a capillary is called a meniscus (Paragraph 2), the shape and position of the meniscus depends on the capillary length, the contact angle, the orientation of the capillary, and the cross-sectional shape and size of the capillary (Paragraph 2-6), wherein controlling parameters such as the cross-section allows a user to control the characteristics of the meniscus (paragraph 28) allows a user to control interfacial processes with increased control over micro-fluidic devices (Paragraphs 20-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the cross-sectional shape and size of the buffer and/or capillary channels of Fraser in order to obtain various meniscus characteristics because (a) it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)); and (b) the modification is beneficial because it gives a user increased control over the device (Aarts; Paragraph 20-21).

Regarding claim 111, modified Fraser discloses the buffer (50; “collector”) comprising a capillary structure in the form of one or more connected or unconnected slots, channels, tubes, or openings (p. 12, ll. 9-16, 21-23; “secondary passageway,” the one channel is the “single passageway”) for capturing leaked liquid from the tank which is stored for later consumption (p. 10, ll. 16-21; “allow liquid vaporizable material to move along a length of the secondary passageway”) and the buffer is located in a region of the electronic cigarette which is freely connected to the ambient environment (surrounding air) thus allowing escape of air displaced from the buffer when it absorbs liquid (p. 13, ll. 10-15) and allows an ingress of air necessary to equalize the pressure inside the reservoir as liquid is consumed and allow the continued outward flow to the atomizer (p. 9, ll. 30-34; “ambient air can enter the storage chamber through the secondary passageway”).

Regarding claim 112, modified Fraser discloses the buffer (50; “collector”) comprising a capillary structure in the form of one or more connected or unconnected slots, channels, tubes, or openings (p. 12, ll. 9-16, 21-23; “secondary passageway,” the one channel is the “single passageway”) for capturing leaked liquid from the tank which is stored for later consumption (p. 10, ll. 16-21; “allow liquid vaporizable material to move along a length of the secondary passageway” and “temporarily retained within the overflow volume”) and due to buffer having a higher capillary force, the liquid continue to be stored during the leakage episode and only then can the conduit reabsorb liquid from the buffer (p. 11; ll. 4-21;  “without allowing the liquid vaporizable material in the capillary structure to reach an outlet of the collector”).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. in view of Aarts et al. as applied to claim 1 above, and further in view of Hyland et al. (US 2017/0043106; of record).
Regarding claims 4-5, modified Fraser discloses the vaporizer as discussed above with respect to claim 1. 
However, modified Fraser is silent as to the first channel having a cross-sectional shape with at least one irregularity configured to allow liquid in the first channel to bypass an air bubble blocking a remainder of the first channel, wherein the cross-sectional shape resembles a cross.
Hyland teaches an aerosol generator (title) comprising a nebulizer (100) having a liquid supply reservoir with a funnel portion (102) and including bubble-prevention ribs (103, 104; “at least one irregularity”) extending downwardly along a reservoir wall (106) towards a reservoir outlet (105) (Fig. 3; Paragraph 47). Hyland teaches further configurations wherein reservoir wall has a cross sectional shape in the form of a cross (see Fig. 9a, 9b, 9d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified conduit (6) of Fraser to have bubble-prevention ribs and a cross-sectional area in the form of a cross as in Hyland because the recesses on the opposing side of the pathway acts as an escape route for air potentially trapped in the throat which would allow movement of air before the liquid ingresses (Hyland; Paragraph 66) and makes the device less sensitive to changes in orientation (Hyland; Paragraph 69).  

Claims 9-13, 18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. in view of Aarts et al. as applied to claims 1 and 17 above, and further in view of Crivelli (US 2003/0215335; of record).
Regarding claims 9-10 and 23-24, modified Fraser discloses the vaporizer as discussed above with respect to claim 1 and 20.
However, modified Fraser is silent as to the secondary passageway comprises a plurality of spaced-apart constriction points having a smaller cross-sectional area than part of the secondary passageway between the constriction points, wherein the constriction points have a flatter surface directed along the secondary passageway toward the storage compartment and a rounder surface directed along the secondary passageway away from the storage compartment.
	Crivelli teaches a microelectromechanical (MEM) device for controlled movement of a liquid (abstract) comprising a reservoir (37) and channels (29, 30, 31, 32) having constrictions (30a; Fig. 1B; Paragraph 27; “multiple constrictions having a smaller cross-sectional area”) having a flatter surface toward the reservoir (see Fig. 1A) and a rounder surface away from the reservoir (see Fig. 1A), wherein the constriction minimizes projection of the fluid upstream when a bubble is created (Paragraph 27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified buffer (50) including one or more capillary channels of Fraser to include multiple constrictions having a flatter surface toward the reservoir and a rounder surface away from the reservoir as in Crivelli in order to achieve the predictable result of minimizing the projection of the fluid upstream when a bubble is created (Crivelli; Paragraph 27). 
Regarding claims 11-12 and 18, modified Fraser discloses the apparatus as discussed above with respect to claims 1 and 17.
However, modified Fraser is silent as to a microfluidic gate between the collector and the storage chamber, the microfluidic gate comprising a rim of an aperture between the storage chamber and the collector that is flatter on a first side facing the storage compartment than a second, more rounded, side facing the collector, the microfluidic gate comprises a plurality of openings connecting the storage chamber and the collector and a pinch-off point between the plurality of openings, the plurality of openings comprising a first channel and a second channel, wherein the first channel has a higher capillary drive than the second channel. 
	Crivelli teaches a microelectromechanical (MEM) device for controlled movement of a liquid (abstract) comprising a gate valve (60) comprising an entrance chamber (61; see Fig. 3; interpreted to a rim of an aperture and a pinch off point) that is flatter on one side (see Fig. 3; interpreted as the slanted portion of the entrance chamber) and rounder on the other side (see Fig. 3; interpreted as the constriction before chambers 62 and 64) and two gate chambers (62, 64; interpreted as pinch-off points) that control access to downstream paths (66, 68; equivalent to a first channel and a second channel), wherein the chambers container sheet resistors (70, 72) such that as fluid approaches the gate valve, it may process either from path 66 or 68, for example if voltage is applied to sheet resistor 70, a bubble will form and be trapped within the chamber (62) by constrictions thereby blocking access to the downstream path (68) (Paragraph 29; interpreted as a the first channel has a higher capillary drive than the second channel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a gate valve as in Crivelli to capillary buffer of modified Fraser in order to obtain the predictable result of changing flow paths and separating fluids into different streams (Crivelli; Paragraph 29).

Regarding claim 13, modified Fraser discloses a bubble will form and be trapped within the chamber (Crivelli; 62; “air-liquid vaporizable material meniscus reaches the pinch-off point in the second channel”) and turning off resistor the bubble will permit the bubble to collapse and allow access to the downstream path (Crivelli; Paragraph 29; interpreted as an air bubble formed to escape into the liquid vaporizable material in storage chamber), while turning on the resistor (Crivelli; 72) causes bubbles to form in the chamber (Crivelli; 64) thereby blocking access to path (Crivelli; 66) (Crivelli; Paragraph 29; interpreted as a higher capillary drive in the first channel). 

Conclusion	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712